                Case 4:20-mj-00143 Document 1 Filed on 01/28/20 in TXSD Page 1 of 5


 AO   108 (Rev. 06/09) Application for a Warrant 1o Seize Property Subject to Forfeiture



                                                                                                                             United States Courts
                                          UNrrpn Srarps Drsrrucr CorrRT                                                    Southern District of Texas
                                                                               for the                                              FILED
                                                                Southem District of Texas                                     January 27, 2020
                                                                                                                                      
                  In the Matter of the Seizure          of                                                            David J. Bradley, Clerk of Court
               (Brie/y describe lhe property to    be seized)

        Funds up to $1,715 ,977.74 on deposit in Bank                                        Case No.       4:20mj0143
           United account number ending in 5262



                                                  APPLICATION FOR A WARRANT
                                           TO SEIZE PROPERTY SUBJECT TO FORFEITURE


         I, a federal law enforceuent officer or attorney for the government, request a seizure warrant and state under
 penalty of perjury that I have reason to believe that the following property in the    Southern District of
                Texas                   is subject to forfrjiture to the United States of America             under           18   _   U.S.C.   $
 $ 981(aX1)(C)         @escribe the property)i
 and 984:

 Funds up to $1 ,715,977.74 on deposit in Bank United account number ending in 5262.




           The application is based on these facts:

 See attached affidavit setting out the factual basis for probable cause to believe that the money sought to be seized is
 subject to forfeiture as property which constitutes or is derived from proceeds traceable to wire fraud.




           d   Continued on the attached sheet.


                                                                                                        !)\
                                                                                                        t        [il;-"
                                                                                                             Appttafnt't   tigrot*"                 -
                                                                                                MichaelT. Blackmon, USSS SpeciatAgent
                                                                                      --.-                   Printed name and tille



Attested to by the applicant in accordance with the
requirements of Fed. R. Crim. P. 4.1 by telephone.



Date:
                                                                                                               Judge's signature

City and state: Houston, Texas
                                                                                                             Prinled name and title
         Case 4:20-mj-00143 Document 1 Filed on 01/28/20 in TXSD Page 2 of 5




                                AFFIDAVIT IN SUPPORT OF
                         AN APPLICATION FOR A SEIZURE WARRANT

         I, Michael T. Blackmon, being duly sworn, depose and state as follows:

    I.        Introduction and Agent Background

         I   make this affidavit    in support of an application for a seizure      warrant for up to

$7,715,977.74 on deposit in     a   bank account held at Bank United, as I submit that there is probable

cause    to believe that the account contains proceeds from a scheme to defraud, known as a

"Business Email Compromise."

         I   am a Special Agent with the Department of Homeland Security, United States Secret

Service, and     I   have been so employed since September      2002. I am currently assigned to the

Houston Area Fraud Task Force in the Houston Field Office since March 2019, and I have received

training relevant to the subject areas addressed by the United States Secret Service. Specifically, I

received training and instruction         in   federal criminal laws and fraud concerning financial

institutions at the Federal Law Enforcement Training Center in Glynco, Georgia, and the James         J.


Rowley Training Center in Beltsville, MD.

         I am authorized under Title     18, United States Code, Section 3056(b) to conduct criminal

investigations concerning any of the laws of the United States relating to electronic fund transfer

frauds, access device frauds, false identification documents or devices, and fraud or other criminal

or unlawfirl activity in or against any federally insured financial institution. I am further authorized

by 18 U.S.C. $ 3056(c) to execute warrants issued under the laws of the United States and make

arrests, based upon probable cause, for any felony cognizable under the laws of the United States.

         The statements in this affidavit are based on my personal observationS, ffiy training and

experience, information obtained from witnesses and other law enforcement officials, and review

of records obtained during the course of investigation. Because this affidavit is being submitted
          Case 4:20-mj-00143 Document 1 Filed on 01/28/20 in TXSD Page 3 of 5



for the limited purpose of securing a seizure warrant, I have not included each and every fact

known to me concerning this investigation.

    II.       Property to be Seized

           This affidavit is made in support of an application to seize up to $1,715,977.74 ofthe funds

on deposit in the bank account with account number 9853165262 ("Account 5262") at Bank

United. I submit there is probable     cause to believe this account holds proceeds from a scheme to

defraud a victim company, Renewable Bio Fuels, located in Houston, Texas, into electronically

transferring $1,715,977.74 to the perpetrators based on false representations.

    III.      Applicable Statutes

          Title 18, United States Code, Section 981(aX1XC) provides for the civil forfeiture of "[a]ny

property, real or personal, which constitutes or is derived from proceeds traceable to . . . any

offense constituting 'specified unlawful activity' (as defined in section 1956(c)(7) of this title)."

A violation of 18 U.S.C. $ 1343 (wire fraud) constitutes        a "specified   unlawful activity" under l8

U.S.C. $ 1956(c)(7)(A), whichincorporates l8 U.S.C. S 1961(lXD).

          With regard to the civil forfeiture of fungible property, Title 18, United States Code,

Section 984 provides that funds deposited in an account in a financial institution that are found in

the same account as the property involved in the offense that is the basis for the forfeiture shall be

subject to forfeiture so long as the action is commenced within one year from the date of the

offense. This section, when it applies, excuses the government from tracing the proceeds into the

account. In other words, hypothetically,        if   $100,000   in fraud   proceeds were deposited into

Account 1234 within the last twelve months, then the government may civilly forfeit an equivalent

amount of $100,000 in funds from Account 1234, even if it is not exactly the same money that was

deposited.



                                                      2
       Case 4:20-mj-00143 Document 1 Filed on 01/28/20 in TXSD Page 4 of 5



         Property subject to forfeiture may be seized pursuant to l8 U.S.C. $ 981(bX1).

    IV.      Background on Online Schemes

         I know from my training and experience that common online        schemes include Business

Email Compromise ("BEC") scams, advance payment scams, and romance scams. The business

which lost money in this case appears to be the victim of a BEC in which a fraudster gains access

to the business email account of an unwitting employee of a legitimate vendor company. The

fraudulent email convinces the employee of the victim company to make a wire transfer of

corporate funds to a fraudulent account that the employee believes is a legitimate account for a

legitimate business transaction, such as paying an invoice to a vendor.

    V.      Investigation of Fraudulent Scheme

         The Chief Financial Officer of Renewable Bio Fuels telephonically contacted the United

States Secret Service on January 17,2020, to report their company was a victim of a   BEC. I submit

that there is probable cause to believe that the victim company was tricked into wiring

$1,715,977.74 USD to a bank account in the United States controlled by the fraudster and/or

associates, rather than to the company that Renewable Bio Fuels intended to pay.

         Renewable Bio Fuels on January 2,2020, received an email it thought was from business

partner, SMW Projects, INC., but was actually from a fraudulent email address. It appears that

the legitimate email address of an employee working at SMW Projects, INC., was compromised.

On January 6,2020, Renewable Bio Fuels received a follow-up fraudulent email and instructions,

supposedly from SMW Projects, INC. Information for a new bank account, Bank United Account

5262, was given to Renewable Bio Fuels via the compromised email address.

       On January 7,2020, Renewable Bio Fuels wired $1,459,594.27 to Account 5262               as

instructed by the fraudulent email, believing it was paying its business partner, SMW projects.
                                                                                                On



                                                3
    Case 4:20-mj-00143 Document 1 Filed on 01/28/20 in TXSD Page 5 of 5




 January 15, 2020, Renewable Bio Fuels wired an additional $256,383 .47 to Account 5262             as


 instructed by the fraudulent email. Renewable Bio Fuels was alerted to the fraud on or about

 January 16, 2020, when notified by its     bank.      SMW Projects, INC. confirmed that it did NOT

 send the emails to Renewable     Bio Fuels or change its bank account information.

          On January 17, 2020, the affiant contacted Bank United's Corporate Fraud Division

 conceming the wire transfers. Bank United advised that on January 7 &. 15,2020, Accowt 5262

in Miami Lakes, Florida, received two (2) wire transfers in the amounts of $1,459,594.27 and

$256,383.47 from victim Renewable Bio Fuels. Funds have been withdrawn since the wires were

received, but it is believed that there are still funds on deposit.

    VI.      Conclusion

         I submit that probable   cause exists to believe that   victim company Renewable Bio Fuels

electronically transferred a total of $1,715,977.74 to Bank United Account 5262 within the last

twelve months as a result of a scheme to defraud. By application                of Section 984, up to
$1,715,977.74 from Account 5262 is subject to seizure. Based upon the information outlined

above,   I submit that there is probable   cause to believe that up to $1,715,977.74 of the funds on

deposit in Account 5262 constitute or are traceable to wire fraud and are therefore subject to

forfeiture under 1 8 U.S.C. $$ 981(a)(1)(C) and 984, and seizure pursuant to 1 8 U.S.C. g 9g l (bX2).




                                                         Senior Special Agent
                                                         U.S. Secret Service


         sworn by telephone on January     _,2020,       and.I find probabre cause.



                                                         Dena Hanovice Palcrmo
                                                         United States Magistrate Judge


                                                   4
